Case: 2:20-mj-00511-CMV Doc #: 1 Filed: 07/22/20 Page: 1 of 19 PAGEID #: 1

AO 106 (Rev. 04/10) Application fora Search Warrant AUSAs Kim/Martinez

UNITED STATES DISTRICT COURT

for the
Southern District of Ohio

In the Matter of the Search of

(Briefly describe the property to be searched =
or ena the ton oe ame and address) Case No. ake y 0 “ “| |
elfeodelasnenaslindas974@gmail.com |

MEID number: 08944686150565874

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the

praperty to be searched and give its location):

located in the Southen ——Districtof = = Ohio ~———_— there is now concealed (identify the

person or describe the property to be seized):
See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
evidence of a crime;
© contraband, fruits of crime, or other items illegally possessed;
(1 property designed for use, intended for use, or used in committing a crime;
© a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Offense Description
18 U.S.C. 1962 (d) Conspiracy to commit Racketeering
18 U.S.C. 1959 (a)(1) Murder in Aid of Racketeering

The application is based on these facts:
See Attached Affidavit

a Continued on the attached sheet.

© Delayednotice of _ days (give exact ending date if more than 30 days: __ ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the, hed sheet.

Applicant's signature

Special Agent Thomas J. Gill, FBI

   

Printed name and title

Sworn to before me and signed in my presence.
Date: wa Tepe pay

City and state: Columbus, Ohio
Case: 2:20-mj-00511-CMV Doc #: 1 Filed: 07/22/20 Page: 2 of 19 PAGEID #: 2

IN THE UNITED STATES DISTRICT COURT

 

SOUTHERN DISTRICT OF OHIO
IN THE MATTER OF THE SEARCH OF
INFORMATION ASSOCIATED WITH FILED UNDER SEAL

Gmail Account:
elfeodelasnenaslindas974@gmail.com
MEID number: 08944686150565874
STORED AT PREMISES CONTROLLED
BY GOOGLE LLC

Case No.

 

 

AFFIDAVIT IN SUPPORT OF
AN APPLICATION FOR A SEARCH WARRANT

I, Thomas J. Gill, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a search warrant for all
information associated with Gmail account elfeodelasnenaslindas974@gmail.com, that is stored
at premises controlled by Google LLC (“Google”), an electronic communications provider
headquartered at 1600 Amphitheatre Parkway Mountain View, California. The information to be
searched is described in the following paragraphs and in Attachment A. This affidavit is made in
support of an application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A) and
2703(c)(1)(A) to require Google to disclose to the government copies of the information further
described in Section I of Attachment B. Upon receipt of the information described in Section I of
Attachment B, government-authorized persons will review that information to locate the items
described in Section II of Attachment B.

Zy I am an Agent of the Federal Bureau of Investigation currently assigned to the

Cincinnati Division, Columbus Resident Agency in the Southern District of Ohio, Eastern
Case: 2:20-mj-00511-CMV Doc #: 1 Filed: 07/22/20 Page: 3 of 19 PAGEID #: 3

Division, where I have worked for over 23 years. I am currently assigned to the Violent Crimes
Squad. As such, I am an “investigative or law enforcement officer” of the United States within

the meaning of 18 U.S.C. §2510 (7), in that I am an officer of the United States empowered by

law to conduct criminal investigations and make arrests for offenses enumerated in 18'U.S.C. §

2516.

3, During my tenure as a Special Agent with the FBI, I have been assigned to work
on various types of investigations, including violent crimes, narcotics offenses, gang
investigations, money laundering, and terrorism. I have experience in the execution of search
watrants and the debriefing of defendants, witnesses, informants, and other persons who have
knowledge of various types of illegal activities. I have experience in the use of sophisticated
investigative techniques to include surveillance, GPS tracking devices, telephone tracking, and
wiretaps.

4, For the past four years, I, along with other agents and officers from the FBI,
Immigration and Customs Enforcement (ICE), the Columbus Division of Police (CPD) and the
Franklin County Sheriff's Office (FCSO) have been investigating the international criminal
organization called La Mara Salvatrucha, commonly known as MS-13. Over the course of this
investigation, I have become familiar with the membership and structure of MS-13 and the nature
and scope of the criminal activities in which members and associates of the gang engage, both in
the Southern Districit of Ohio and elsewhere. I am a federal law enforcement officer under the
applicable provisions of the United States Code and under Rule 41(a) of the Federal Rules of
Criminal Procedure, and I am authorized thereby to apply for this search warrant.

5. Based upon my training, experience, and my review of the evidence gathered by

investigators assigned to this investigation, there is probable cause to believe that the requested
2
Case: 2:20-mj-00511-CMV Doc #: 1 Filed: 07/22/20 Page: 4 of 19 PAGEID #: 4

search warrant will find information that constitutes evidence of the commission of and/or
information intended for use or which is or has been used as a means to commit offenses listed
below. There is also probable cause to believe the individual listed below committed the crimes

listed below.

6. This affidavit is intended to show merely that there is sufficient probable cause
for the requested warrant and does not set forth all of my knowledge about this matter.

7. Based on my training and experience and the facts as set forth in this affidavit,
there is probable cause to believe that violations of 18 U.S.C. §§ 1959 (a)(1) (Murder in Aid of
Racketeering) and 18 U.S.C. §1962(d) (Conspiracy to commit racketeering) have been
committed by Jose Neftali Aguilar-Rivera (Momia) and other members of La Mara Salvatrucha.
There is also probable cause to search the information described in Attachment A for evidence of
these crimes further described in Attachment B.

JURISDICTION

8. This Court has jurisdiction to issue the requested warrant because it is “a court of
competent jurisdiction” as defined by 18 U.S.C. § 2711. Specifically, the Court is “a district

court of the United States that has jurisdiction over the offenses being investigated.” 18 U.S.C. §

2711(3)(A)(i).
PROBABLE CAUSE
9. During the course of this multiyear investigation into the Columbus clique of

MS-13, investigators have learned from multiple sources that the gang murdered Jose Ayala-
Case: 2:20-mj-00511-CMV Doc #: 1 Filed: 07/22/20 Page: 5 of 19 PAGEID #: 5

Alas (Tacuasin), sometime in 2016. Investigators also learned that Tacuasin was murdered in the
state of Virginia.

10. August 15, 2017, 23 members of the gang were arrested in central Ohio after a
federal grand jury in the Southern District of Ohio returned a true bill charging various counts of
racketeering, murder in aid of racketeering, extortion, narcotics trafficking, and weapons
offenses. One of the individuals charged and arrested was MS-13 Columbus clique leader Jose

Neftaly Aguilar-Rivera aka Momia.

11. On August 15, 2017, several judicially authorized search warrants were executed on
residences and other locations associated with the gang. During the course of a search at 3227
Barnett Court (S), a residence associated with Aguilar-Rivera and another gang member, several

cellular telephones were seized by law enforcement.

12. On August 25, 2017, a second search was issued by Magistrate Judge Elizabeth P.
Deavers authorizing the search and imaging of 18 cell phones seized at 3227 Barnett Court (S),
one of those cell phones is described as a LG cell phone (blue), model L5665, serial number
511CYTB1566870, with 503 etched on the back of the blue case. (FBI evidence number 1B315).
While conducting a review of this phone, investigators identified a series of What’sapp
conversations between Aguilar-Rivera and other known gang members. The conversations are in

both audio and text format and have been translated from Spanish into English.

13. On June 18, 2016, the Herdon, Virginia Police Department filed a police report listing
Jose Ayala-Alas as the victim of an assault. Ayala-Alas was treated at a nearby hospital and

released. According to family members, this is the last known time anyone has seen Ayala-Alas.
Case: 2:20-mj-00511-CMV Doc #: 1 Filed: 07/22/20 Page: 6 of 19 PAGEID #: 6

14. OnJune 19, 2016, an unknown individual using an El Salvador based phone
number contacted Aguilar-Rivera and told him “Look I’m giving permission to harvest the
paro.” (paro is a slang word used by the gang to identify a prospective gang member). Aguilar-
Rivera replied, “Awesome”. “We will get to work then.” (It is known to investigators that
orders to kill, also known as a “green light”, must be issued by leaders of the gang in El
Salvador. The gang leader, in El Salvador, makes the decision based on information provided by
the clique or program leader. In this instance, Aguilar-Rivera requested authority to kill Ayala-

Alas because Ayala-Alas allegedly stole cocaine from Aguilar-Rivera).

15. On June 24, 2016, a person identified as Juan Jose( investigators believe Juan
Jose is Roberto Carlos Cabrera Montano (Trece de Virgina), who is currently incarcerated in a
prison in El Salvador but maintains a leadership position in the gang) contacted Aguilar-Rivera

and asked if the job had been done and asked who was “on the team.”

16. On June 25, 2016, Aguilar-Rivera sent a What’ sapp message to an unknown E!
Salvador based phone number. Aguilar-Rivera stated “We have found the paro who stole from

you.” “He is on the turf of the of the homies of the India (clique) in Herdon (Virginia).”

17. On June 29, 2016 Columbus clique member Jose Salvador Gonzalez-Campos
(Danger) told Aguilar-Rivera that Slayer (believed to be an unidentified gang member) saw
Tacuasin. Aguilar-Rivera replied that “he is waiting for the chicken to present himself so they

can cook him.”
Case: 2:20-mj-00511-CMV Doc #: 1 Filed: 07/22/20 Page: 7 of 19 PAGEID #: 7

18. On July 5, 2016, Aguilar-River had a conversation with a person identified as
Juan Jose (Trece de Virginia), During the conversation, Juan Jose asked Aguilar-Rivera what
was going on with the plan because “The Homies are asking about it and the job has a deadlines,

the sooner the better.”

19. On July 9, 2016, at approximately 6:32 pm, Aguilar-Rivera received a What’sapp
message from Columbus based gang member Juan Jose Jiminez-Montufar (Chele Trece).
Jiminez-Montufar asked Aguilar-Rivera “What's up? Is the chicken soup you were going to
make ready?” Aguilar-Rivera responded, “Serious stuff, dog. No, dog, the chicken hasn’t
shown up yet. I was here, dog, in the Herndon area- you understand? surveilling that chicken,
dog with the brothers, okay? Slayer, Danger, Tiger, Largo were here with me. But, um... oh and
Genio, dog. But, um, he hasn’t shown up, you understand? We came to do surveillance
yesterday and right now, you understand? He hasn’t shown up, dog. Right now, we are going to
see what actions we will take for later tonight, all right? The brothers were there, dog, ready.
Um...they said they were preparing the chicken soup, doggie. But fully, though.” Jimimez-
Montufar replied, “That’s awesome. You guys will be hoping to eat that chicken there today. “
Aguilar-Rivera replied, “Don’t believe so. We are here, watching the area.” (According to cell
tower information obtained from the Aguilar-Rivera cell phone, at approximately 12:45 pm on
July 9, 2016, the phone was operating off a cell tower in the Falls Church, Virginia area. This is

the last cell tower information available for July 9, 2016).

20.  OnJuly 10, 2016, at 5:53 pm, Aguilar-Rivera messaged Edwin Flores-Valencia

(Lico) and told him “Look I have an errand, wait for me for a bit.” (It is known to investigators
_-__-Case:.2:20-mj-00511-CMY Doc #: 1 Filed: 07/22/20 Page: 8 of 19 PAGEID #: 8

that Flores-Valencia drove Aguilar-Rivera to Falls Church, Virgina, either on July 7, 2016 or

July 8, 2016, and they returned to Columbus, Ohio, together sometime on July 11, 2016).

21. On July 10“ 2016, beginning at approximately 6:07 pm, Aguilar-Rivera engaged in
several audio and text conversations with other known gang members planning where to meet

and when to meet to execute the plan to kill Ayala-Alas.

22. On July 10, 2016, at approximately 7:03 pm, Aguilar-Rivera notified Edwin Flores-

Valencia (Lico) that he won’t be able to start traveling (back to Columbus, Ohio) until 10:00 pm.

23. On July 10, 2016, at approximately 7:16 pm, Aguilar-Rivera received a What’sapp
message from Virginia based gang member Wilians Lovos-Ayala (Tigre). Lovos-Ayala told

Aguilar-Rivera “We are looking at the space right now.”

24. On July 10, 2016, at approximately 9:11 pm, Virginia based gang member Lovos-
Ayala (Tigre) sent a communication to Aguilar-Rivera stating, “We have it now, I will have the
address sent to you.” At 9:13 pm, Aguilar-Rivera received an incoming comminication from

Lovos-Ayala providing the address of 11643 Stoneview Square, Reston, VA.

25. On July 10, 2016 at approximately 9:38 pm, Aguilar-Rivera sent a
communication to Lovos-Ayala informing Lovos-Ayala, “We have arrived.” Lovos-Ayala
responded, “We are on our way.” Lovos-Ayala also notified Aguilar-Rivera “It won’t be there,

but it’s close.”

26. On July 10, 2016, at approximately 10:14 pm, Lovos-Avala notified Aguilar-Rivera,

“We are here.” One minute later, Lovos-Ayala told Aguilar-Rivera, “Follow us.”
—_—_—__—__—Gase:-2:20-mJ-00511-CMV Doc #: 1 Filed: 07/22/20 Page: 9 of 19 PAGEID #: 9

27. On July 10, 2016, at approximately 10:19 pm, Aguilar-Rivera asked Lovos-Ayala,
“Did you bring the shank.” Lovos-Ayala replied, “Yes.” Aguilar-Rivera did not have any other

activity on his phone until a 2:44 minute conversation with Lovos-Ayala at 10:49 pm.

28. On July 10, 2016, at approximately 11:03 pm and 11:34 pm, Aguilar-Rivera received
communication from a number identified as Mammy. This number is believed to belong to his

mother. Both communications asked, “Are you coming.”

29. On July 11, 2016, at approximately 1:00 am, Aguilar-Rivera responded back to his

mother, “Hello”, and 7 minutes later he asked her if she fell asleep.

30. On July 11, 2016, at approximately 1:04 pm, Aguilar-Rivera contacted Juan Jose
(Roberto Carlos Cabrera Montano (Trece de Virgina) and informed him, “Tt happened yesterday,

I hope you change (your phone number) for the report.”

31. On July 12, 2016, Aguilar-Rivera sent a screen shot to an unknown number
identified as Charolette. The screen shot was written in Spanish and has been translated
as: “ Through these means, the COLUMBUS LOCOS SALVATRUCHOS (Cls) inform
the program that one of the two jobs which we had asked authorization for has taken
place... having done the burial of “el tacuazin.” Job that took place on July 10, 2016. The

following brothers participated in the event...”
El Momia- Cls
El Flaco- checkeo de Cls

El Tigre — Uls
Case: 2:20-mj-00511-CMV Doc #: 1 Filed: 07/22/20 Page: 10 of 19 PAGEID #: 10

El Lagrima — Uls
El Genio — Uls
Largo — checkeo Uis

Danger - Mls

31. Upon reviewing the cellular phone extraction report, Aguilar-Rivera's Gmail account
was identified as: elfecdelasnenaslindas974@gmail.com and the device details outlined the

MEID number as: 089446861505658741.

BACKGROUND CONCERNING GOOGLE

 

32. Google is considered an electronic communications service (“ECS”) and a remote
computing service (“RCS”) provider because it provides its users access to a variety of electronic
communications and remote computing services as defined by 18 U.S.C. §§ 2510(15) and
2711(2). Google provides a diverse array of Internet-based services designed to facilitate
communication, information sharing, and cloud storage for its users. User-based services range
from email (Gmail), to online collaborations platforms (such as Google Docs, Google Sheets,
Google Forms, and Google Jamboard), to cloud storage (Google Drive). Google requests that
when users create a Google account, they provide basic information, such as name, zip code, and
other personal/biographical information. However, Google does not verify the information

provided for its free services.
Case: 2:20-mj-00511-CMV Doc #: 1 Filed: 07/22/20 Page: 11 of 19 PAGEID #: 11

33. Additionally, Google provides the Android mobile operating system used on
mobile electronic devices, such as smartphones and tablets. Mobile devices running on the
Android operating system frequently come with a suite of Google applications-such as Gmail,
Chrome, Google Maps, and Google Play-preinstalled on the device and accessible using a
Google account. When a user purchases and activates a mobile device running the Android
operating system, one of the initial prompts during the setup phase is to associate a Gmail
account with the device. If the consumer does not have an existing Gmail account, the operating
system prompts the user to create a new account. Whether the Gmail account is new or existing,
the association of the account with the device allows Google to collect and store information

regarding the use of the device which can be relevant to a criminal investigation.

34. Google maintains electronic records pertaining to each Google account. These
records include account access information, email transaction information, account application
information, and device registration information. In my training and experience, such
information may constitute evidence of the crimes under investigation because the information

can be used to identify the account’s user or users.

35. Google stores information about mobile devices associated with the user’s Google
account. This includes the make, model, and unique serial numbers of all linked devices. Based
on my training and experience, I know this information can help identify previously unknown

mobile devices associated with the suspect’s account.

36. Users of Google services may access their accounts on servers maintained or
owned by Google from any computer or mobile device connected to the Internet located

anywhere in the world.
10
Case: 2:20-mj-00511-CMV Doc #: 1 Filed: 07/22/20 Page: 12 of 19 PAGEID #: 12

37. Google also offers users access to a free voice-over-internet-protocol (VOIP)
communications system called Google Voice. Users are provided with a phone number they
select from a pool of available numbers. These numbers can be from whatever area code and
prefix they desire and have no correlation with the user’s actual location when the number is
selected. Users can make and receive phone calls and text messages through the Google Voice
platform on their device or through a browser. Google maintains call detail records similar to
those of a traditional cellular or wire line telephone company. Additionally, they also store the
text message content of sent and received text messages, as well as any saved voice mails and the

associated transcript.

38. Google collects and retains location data from Android-enabled mobile devices
that have opted into the Location Services and Location History services. The company uses this
information for location-based services, such as targeted advertising and Google Maps guidance.
This information derives from a range of sources, including Global Positioning System (GPS)
data, cell site/cell tower informition, and Wi-Fi access points. User preferences may impact the
extent and detail of the location information collected. Other information may be collected by
Google that provides inferences about a user’s location. For example, WiFi access points may
have descriptive names or be associated with locations in publicly accessible geolocation
databases. IP addresses may also be associated with locations through similar services.
Advertising records may contain specific or inferred location information. Metadata associated
with image and video files stored by Google on behalf of a user may include information about
where the images or videos were taken (EXIF data, for example). In my training and experience,

this data can show the movement of the suspect’s mobile device and assist investigators with

i
Case: 2:20-mj-00511-CMV Doc #: 1 Filed: 07/22/20 Page: 13 of 19 PAGEID #: 13

establishing patterns of movement and identifying residences, work locations, potential drug

stash houses, suppliers, customer addresses, and other areas of investigative interest.

39. | Whena user links their Android device to their Google account, they have the
option to transfer all the names, addresses, phone numbers, email addresses, notes, and pictures
associated with the account to the phone and vice-versa. When connected to the internet, Google
Services will then sync any future changes across devices associated with the account which
have opted into this service. This information can assist with identifying previously unknown co-

conspirators or witnesses.
EVIDENCE & INSTRUMENTALITIES

40. Based upon the foregoing, I respectfully submit there is probable cause to believe
that information stored on Google’s servers associated with the MEID number
08944686150565874, and Gmail account: elfeodelasnenaslindas974@gmail.com will
contain evidence and instrumentalities of violations of Title 18, United States Code,
Section 1959 (a)(1) (Murder in Aid of Racketeering); and Title 18 United States Code,

Section 1962 (d), (Conspiracy to Commit Racketeering).

Al. In particular, I believe the information associated with MEID number

08944686150565874, and Gmail account: elfeodelasnenaslindas974@gmail.com
will include:

Evidence indicating how, when, and where the Google mobile applications associated with the
smartphone were accessed or used, to include the geographical location of the device used when

the applications were accessed;

12
Case: 2:20-mj-00511-CMV Doc #: 1 Filed: 07/22/20 Page: 14 of 19 PAGEID #: 14

41, The identity of the person(s) who created or used the Google mobile applications

installed on the smartphone.
CONCLUSION

42. Based on the forgoing, I request that the Court issue the proposed search warrant.
Because the warrant will be served on Google who will then compile the requested records at a
time convenient to it, reasonable cause exists to permit the execution of the requested warrant at

any time in the day or night.

Respectfully submitted,

Thomas J. Gill]
Special Agent

Federal Bureau of Investigation

 

Subscribed and sworn to before me on Uy 2 z. , 2020

Ati
OO
Chelsey M. Vascura
UNITED STATES MAGISTRATE JUDGE

 
Case: 2:20-mj-00511-CMV Doc #: 1 Filed: 07/22/20 Page: 15 of 19 PAGEID #: 15

ATTACHMENT
Property To Be Searched

This warrant applies to information associated with MEID number 08944686150565874,
and Gmail account: elfeodelasnenaslindas974@gmail.com, that is stored at premises owned,
maintained, controlled, or operated by Google LLC, a company headquartered at 1600

Amphitheatre Parkway, Mountain View, California.
Case: 2:20-mj-00511-CMV Doc #: 1 Filed: 07/22/20 Page: 16 of 19 PAGEID #: 16

ATTACHMENT B
Particular Items to Be Seized
L Information to be disclosed by Google
To the extent that the information described in Attachment A is within the possession,
custody, or control of Google, including any records, files, logs, or information that has been
deleted but is still available to Google, Google is required to disclose the following information
to the government for MEID number 08944686150565874, and Gmail account:

elfeodelasnenaslindas974@gmail.com

a. All records or other information regarding the identification of the user(s) of applications
associated with the device assigned IMEI number 08944686150565874 and Gmail
account: elfeodelasnenaslindas974@gmail.com to include full name, physical address,
telephone numbers and other identifiers, records of session times and durations, the date
on which the account was created, the length of service, the IP address used to register
the account, log-in IP addresses associated with session times and dates, account status,
alternative email addresses provided during registration, methods of connecting, log files,
and means and source of payment (including any credit or bank account number);

b. All Jocation information relating to the IMEI number 08944686150565874 phone number
and Gmail account: elfeodelasnenaslindas974@gmail.com whether derived from Global
Positioning System (GPS) data or Wi-Fi location. Such data shall include the GPS
coordinates, the dates and times of all location recordings, and the origin of how the
location recordings were obtained and estimated radius, for the period June 1, 2016 to

July 30, 2016.
Case: 2:20-mj-00511-CMV Doc #: 1 Filed: 07/22/20 Page: 17 of 19 PAGEID #: 17

c. The provider is hereby ordered to disclose the above information to the government
within 14 days of service of this warrant.
Hi. Information to Be Seized
All information described above in Section I that constitutes evidence of violations of 18
U.S.C. §§ 1959 (a)(1)(Murder in Aid of Racketeering) and 1962 9d) (Conspiracy to Commit
Racketeering) that have been committed between June 1, 2016, and July 30, 2016, involving

members and associates of La Mara Salvatrucha.
Case: 2:20-mj-00511-CMV Doc #: 1 Filed: 07/22/20 Page: 18 of 19 PAGEID #: 18

CERTIFICATE OF AUTHENTICITY OF DOMESTIC
RECORDS PURSUANT TO FEDERAL RULES OF EVIDENCE

902(11) AND 902(13)

I, , attest, under penalties of perjury by the laws
of the United States of America pursuant to 28 U.S.C. § 1746, that the information contained in
this certification is true and correct. I am employed by Google, and my title is
. Iam qualified to authenticate the records attached hereto
because I am familiar with how the records were created, managed, stored, and retrieved. I state
that the records attached hereto are true duplicates of the original records in the custody of
Google. The attached records consist of [GENERALLY DESCRIBE

RECORDS (pages/CDs/megabytes)]. I further state that:

a. all records attached to this certificate were made at or near the time of the
occurrence of the matter set forth by, or from information transmitted by, a person
with knowledge of those matters, they were kept in the ordinary course of the
regularly conducted business activity of Google, and they were made by Google

as a regular practice; and

b. such records were generated by Google electronic process or system that produces
an accurate result, to wit:
1. the records were copied from electronic device(s), storage medium(s), or

file(s) in the custody of Google in a manner to ensure that they are true duplicates of the original

records; and
Case: 2:20-mj-00511-CMV Doc #: 1 Filed: 07/22/20 Page: 19 of 19 PAGEID #: 19

2. the process or system is regularly verified by Google, and at all times

pertinent to the records certified here the process and system functioned properly and normally.

I further state that this certification is intended to satisfy Rules 902(11) and 902(13) of

. the Federal Rules of Evidence.

 

Date Signature
